Title: To Thomas Jefferson from Francis Kinloch, [1780?]
From: Kinloch, Francis
To: Jefferson, Thomas



Sir
Wednesday Evening [1780?]

I have to [entreat?] that your Excellency would be so kind as to forward the letters that accompany this; that addressed to [Gen.?] Huger to Charles Town You will be pleased to send southwardly, and I could wish that your Excellency would so far indulge me, as to enclose it with any occasional dispatches, either to Genl. Greene or to Governor Nash.
I have already, If I am not mistaken, Mentioned to You, Sir, the name of a Capn: Miller, a prisoner on parole in this neighborhood, and have now to solicit a favour in his behalf, which is, that Your Excellency would permit him to remain in his present situation for a week or two by which time I am in hopes, that I shall obtain an answer from Gen: Greene, to whom also Baron de Steuben has written on the same subject, relative to the enlargement of  his parole. My wish is that this Gentleman may be allowed to return to Charles town, as it would be an excellent opportunity of writing to my Mother, and Sister, and as he could render them many services in their present helpless situation. On my representation to Col: Coles, that Gentleman consented to Capn: Millers remaining where he is, ’till Your Excellency’s further orders could be obtaind. I have therefore to solicit, Sir, that You would be so kind as to convey them by return of the bearer: Enclosed is the answer I received from Col: Coles.
The Ladies of this place present their best respects to Yourself, and Mrs. Jefferson. I beg leave to add mine & am, with every sentiment of respect & esteem, Sir, Your Excellency’s Most Obedt. Servant,

F: Kinloch

